UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1194



ADAM TROY CHEATHAM,

                                            Plaintiff - Appellant,

          versus

JOHN M. WILLIAMS, Former Assistant Superinten-
dent/Programs Hoke Correctional Institution,
individually and in his official capacity; G.
WAYNE SPEARS, Former Superintendent for Hoke
Correctional Institute, individually and in
his former official capacity; AARON JOHNSON,
Former Secretary of the Department of Correc-
tions, individually and in his former official
capacity; FRANKLIN E. FREEMAN, JR., Secretary
of Department of Corrections, in his official
capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-93-235-5-D)


Submitted:   May 15, 1997                   Decided:   May 28, 1997


Before RUSSELL, HALL, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Adam Troy Cheatham, Appellant Pro Se. Valerie L. Bateman, Assis-
tant Attorney General, Raleigh, North Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint after this court's remand in

Cheatham v. Williams, No. 94-2605 (4th Cir. Apr. 18, 1995) (unpub-

lished). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss on the reasoning of the dis-
trict court. Cheatham v. Williams, No. CA-93-235-5-D (E.D.N.C.

Jan. 17, 1996). We further deny Appellant's "Motion to Dismiss

Disposition." We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3